Citation Nr: 9920205	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-03 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Evaluation of residuals of a lacrimal canalicular repair of 
the left eye, with epiphora, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:  Ronald M. Joseph, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
1983.  (By a July 1984 decision, VA determined that the 
period from November 15, 1981, until the veteran's separation 
was service under other than honorable conditions for VA 
benefits determination purposes.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO that granted a claim of entitlement to service connection 
for residuals of a lacrimal canalicular repair of the left 
eye with epiphora, and assigned a 10 percent rating effective 
from August 30, 1995.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issue 
accordingly.


REMAND

Recent medical evidence of record contains conflicting 
information that requires remand for a new examination to 
clarify the severity of the left eye symptomatology 
associated with the veteran's service-connected disability.  
38 C.F.R. § 3.326 (1998).  Specifically, the report of a 
September 1995 VA examination shows that the veteran had 
20/40-2 corrected visual acuity in his service-connected left 
eye.  Status post repair of the lower puncta and canalicular 
with residual epiphora of the left eye was diagnosed.  
Anisometropia with possible amblyopia of the left eye was 
also diagnosed.  Significantly, the examiner noted that the 
veteran's decrease in left eye visual acuity could be either 
a combination of or due to either condition solely.  Such a 
comment is significant because the veteran's service-
connected disability, as characterized by the RO, 
contemplates all residuals of the surgical repair, which 
might include decreased visual acuity, as well as epiphora.  

When examined by VA in June 1997, the visual acuity in the 
left eye was found to be 20/300.  In contrast to the 1995 
assessment, the 1997 examiner noted that there was no organic 
cause for decreased acuity in the left eye.  Therefore, the 
medical evidence raises a question regarding the correct 
visual acuity in the left eye and the extent of any decreased 
visual acuity that is indeed a residual debility of the 
repair.  In order to address this question, further 
development is required.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should also ask the 
veteran to provide information regarding 
any evidence of treatment for his 
service-connected left eye disorder since 
April 1996, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).

2.  The RO should then schedule the 
veteran for a VA examination by an 
ophthalmologist to assess the current 
severity of his service-connected left 
eye disorder.  The claims folder, with 
any evidence obtained pursuant to the 
request above, must be reviewed by the 
examiner in conjunction with the 
examination.  The ophthalmologist should 
note all the veteran's left eye pathology 
and specifically render an opinion as to 
what left eye pathology is related to the 
lacrimal canalicular repair.  The 
ophthalmologist should be asked to 
determine the 

best corrected visual acuity of the left 
eye and to offer an opinion as to whether 
the decreased visual acuity, if any, is 
caused or made worse by the repair 
residuals.  The ophthalmologist should 
offer an opinion as to the extent of 
decreased visual acuity due to the 
service-connected disability, as opposed 
to any decreased visual acuity that may 
be attributed to some other disorder.  
Any opinion provided should be explained 
in the context of the 1995 and 1997 VA 
examination reports.

3.  The RO should then review the claim.  
Consideration should be given to whether 
separate ratings ought to be assigned for 
distinct residuals of the lacrimal 
canalicular repair.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the veteran does not appear 
for the examination, the SSOC should 
include reference to the provisions of 
38 C.F.R. § 3.655 (1998).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain clarifying information and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


